773 N.W.2d 728 (2009)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Anthony Tyrone SMITH, Defendant-Appellant.
Docket No. 138282. COA No. 277736.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the January 29, 2009 *729 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to amend the application or to add issues is DENIED.